Case 19-20485-PGH Doc 77-1 Filed 01/02/20

Page 1 of 19

ServiceLink Field Services LLC

P.O. Box 809395
Chicago, IL 60680

Phone No: (440) 633-4000

Fax No: (720) 566-8536

Property Insp. - Property Inspection Services - INVOICE

Seterus, Inc.

Invoice #:
Invoice Status:

Check Confirmed(Exc)

 

14523 SW Milliken Way Input By: Jacqueline DeFord
Beaverton, OR 97005 Date Submitted: 7/26/2018
Re: YOUNG MAURICE Invoice Date: 7/26/2018
16573SW19TH ST .
MIRAMAR, FL 33027 0000 Vendor Ref #: ne
Vendor Code: fs
Loan # a
Loan Type: FannieMae Payee Code: a
Inv. ID / Cat. ID: P| Type: Non Judicial
Cost Center: Order Date 7/18/2018
CONV-FN Case No: Order Complete Date 7/22/2018
GSE Code: F Acquisition Date:
GSE REO Rem. Code: cquistion ware:
Paid in Full Date: N/A
. ; Foreclosure Removal N/A

Original Mortgage Amount: $345,303.00 HiType 1
Litigation Status Code: Class Code 1
Man Code: F
Invoice ID: FY
Asset Number: 01
Outsourcer:

SubmittedDate 1st Reviewed Date Last Reviewed Accepted Date Approved Date Chk Requested Chk Confirmed

7/26/2018 8/1/2018 8/1/2018 8/2/2018
Cost Description(s) WI/H Aff.ind item Date Qty Item Price Orig. Billed Adjust Net
Property Services - Insp - Occupancy Inspection 07/22/2018 1 $15.00 $15.00 $0.00 $15.00
Note: Access Denied
$15.00 $0.00 $15.00
Total: $15.00 $0.00 $15.00

Invoice Level Exceptions

Invoice Level Comment
Requested Services

Execution Date Time: 01/02/2019 05:24:17 PM

Pages: 1/2
 

Case 19-20485-PGH Doc77-1 Filed 01/02/20 Page 2 of 19

Payment information

 

Requested Date Check/ACH# Payment Date Amount

08/01/2018 FP 08/01/2018 $15.00

Category Subcategory Trans Code Reason Code Caw Payee Seq Code Net Amount
Code

Property Insp - Occupancy 631 Zz 7 $15.00

Services Inspection

 

 

Excecution Date Time: 01/02/2019 05:24:17 PM Pages: 2/2
Case 19-20485-PGH Doc 77-1 Filed 01/02/20

SHD Legal Group, P.A.

499 NW 70TH AVE STE 309
Plantation, FL 33317 1619
Phone No: (954) 564-0071
Fax No: (954) 564-9252

Page 3 of 19

Foreclosure - Foreclosure Services - Judicial - INVOICE

 

Seterus, Inc. Invoice #: |
Invoice Status: Check Confirmed
14523 SW Milliken Way Input By: ERivera
Beaverton, OR 97005 Date Submitted: 9/11/2018
Re: YOUNG MAURICE Invoice Date: 9/10/2018
16573SW19TH ST .
MIRAMAR, FL 33027 0000 Vendor Ref #:
Vendor Code: PI
Loan #: Pe
Loan Type: FannieMae Payee Code: a
Inv.ID/Cat. 1D: _ Type: Judicial
Cost Center: Referral Date 9/5/2018
CONV-FN Case No:
GSE Code: F Acquisition Date:
GSE REO Rem. Code: cquistion ware:
Paid in Full Date: N/A
. ; Foreclosure Removal N/A
Original Mortgage Amount: $345,303.00 HiType 1
Litigation Status Code: Class Code 1
Man Code: F
First Legal Action: N/A
Legal Action: 10/30/2018
Sale Date: N/A
Reason Sale Cancelled N/A
Invoice |D: FY
Asset Number: 01
Outsourcer:
SubmittedDate 1st Reviewed Date Last Reviewed Accepted Date Approved Date Chk Requested Chk Confirmed
9/11/2018 10/23/2018 10/30/2018 10/30/2018 10/30/2018 10/30/2018 10/31/2018
Cost Description(s) WI/H Aff.ind item Date Qty Item Price Orig. Billed Adjust Net
Title Costs - Title Search 09/06/2018 1 $155.00 $155.00 $0.00 $155.00
Note: Title search
$155.00 $0.00 $155.00
Total: $155.00 $0.00 $155.00
Invoice Level Exceptions
Invoice Level Comment
Approved
Execution Date Time: 01/02/2019 05:24:17 PM Pages: 1/2
Case 19-20485-PGH Doc77-1 Filed 01/02/20 Page 4 of 19

Payment information

 

 

Requested Date Check/ACH# Payment Date Amount

10/30/2018 FP 10/30/2018 $155.00

Category Subcategory Trans Code Reason Code Caw Payee Seq Code Net Amount
Code

Title Costs —‘Title Search 630 iz 7 $155.00

 

Excecution Date Time: 01/02/2019 05:24:17 PM

Pages: 2/2

 
Case 19-20485-PGH Doc77-1 Filed 01/02/20 Page 5 of 19

SHD Legal Group, P.A.

499 NW 70TH AVE STE 309
Plantation, FL 33317 1619
Phone No: (954) 564-0071
Fax No: (954) 564-9252

Foreclosure - Foreclosure Services - Judicial - INVOICE

Seterus, Inc.

Invoice #:
Invoice Status:

Check Confirmed(Exc)

 

14523 SW Milliken Way Input By: ERivera
Beaverton, OR 97005 Date Submitted: 9/14/2018
Re: YOUNG MAURICE Invoice Date: 9/13/2018
16573SW19TH ST .
MIRAMAR, FL 33027 0000 Vendor Ref #:
Vendor Code: PI
Loan #: Pe
Loan Type: FannieMae Payee Code: a
Inv.ID/Cat. 1D: _ Type: Judicial
Cost Center: Referral Date 9/5/2018
CONV-FN Case No:
GSE Code: F Acquisition Date:
GSE REO Rem. Code: cquistion ware:
Paid in Full Date: N/A
. ; Foreclosure Removal N/A
Original Mortgage Amount: $345,303.00 HiType 1
Litigation Status Code: Class Code 1
Man Code: F
First Legal Action: N/A
Legal Action: 10/30/2018
Sale Date: N/A
Reason Sale Cancelled N/A
Invoice ID: FY
Asset Number: 01
Outsourcer:
SubmittedDate 1st Reviewed Date Last Reviewed Accepted Date Approved Date Chk Requested Chk Confirmed
9/14/2018 10/25/2018 10/25/2018 10/25/2018 10/25/2018 10/25/2018 10/26/2018
Fee Description(s) WIH Aff.Ind Item Date Qty Item Price Orig. Billed Adjust Net
Attorney Fees - Allowable 09/13/2018 1 $1,035.00 $1,035.00 $0.00 $1,035.00
Note: Foreclosure Fee for Milestone 1st Legal Prepped
$1,035.00 $0.00 $1,035.00
Total: $1,035.00 $0.00 $1,035.00
Invoice Level Exceptions
Invoice Level Comment
Approved
Execution Date Time: 01/02/2019 05:24:17 PM Pages: 1/2
Case 19-20485-PGH Doc77-1 Filed 01/02/20 Page 6 of 19

Payment information

 

 

Requested Date Check/ACH# Payment Date Amount

10/25/2018 FP 10/25/2018 $1,035.00

Category Subcategory Trans Code Reason Code Caw Payee Seq Code Net Amount
Code

Attomey Fees Allowable 630 iz 7 $1,035.00

 

Excecution Date Time: 01/02/2019 05:24:17 PM

Pages: 2/2

 
Case 19-20485-PGH Doc 77-1 Filed 01/02/20

Page 7 of 19

ServiceLink Field Services LLC

P.O. Box 809395
Chicago, IL 60680

Phone No: (440) 633-4000

Fax No: (720) 566-8536

Property Insp. - Property Inspection Services - INVOICE

Seterus, Inc.

Invoice #:
Invoice Status:

Check Confirmed(Exc)

 

14523 SW Milliken Way Input By: Jacqueline DeFord
Beaverton, OR 97005 Date Submitted: 9/21/2018
Re: YOUNG MAURICE Invoice Date: 9/21/2018
16573SW19TH ST .
MIRAMAR, FL 33027 0000 Vendor Ref #: ne
Vendor Code: fs
Loan #: a
Loan Type: FannieMae Payee Code: a
Inv. ID / Cat. ID: P| Type: Non Judicial
Cost Center: Order Date 9/10/2018
CONV-FN Case No: Order Complete Date 9/18/2018
GSE Code: F Acquisition Date:
GSE REO Rem. Code: cquistion ware:
Paid in Full Date: N/A
. ; Foreclosure Removal N/A

Original Mortgage Amount: $345,303.00 HiType 1
Litigation Status Code: Class Code 1
Man Code: F
Invoice ID: 239257536
Asset Number: 01
Outsourcer:

SubmittedDate 1st Reviewed Date Last Reviewed Accepted Date Approved Date Chk Requested Chk Confirmed

9/21/2018 10/3/2018 10/3/2018 10/4/2018
Cost Description(s) WI/H Aff.ind item Date Qty Item Price Orig. Billed Adjust Net
Property Services - Insp - Occupancy Inspection 09/18/2018 1 $15.00 $15.00 $0.00 $15.00
Note: Access Denied
$15.00 $0.00 $15.00
Total: $15.00 $0.00 $15.00

Invoice Level Exceptions

Invoice Level Comment
Requested Services

Execution Date Time: 01/02/2019 05:24:17 PM

Pages: 1/2
 

Case 19-20485-PGH Doc77-1 Filed 01/02/20 Page 8 of 19

Payment information

 

Requested Date Check/ACH# Payment Date Amount

10/03/2018 FP 10/03/2018 $15.00

Category Subcategory Trans Code Reason Code Caw Payee Seq Code Net Amount
Code

Property Insp - Occupancy 631 Zz 7 $15.00

Services Inspection

 

 

Excecution Date Time: 01/02/2019 05:24:17 PM Pages: 2/2
Case 19-20485-PGH Doc7/7-1 Filed 01/02/20 Page 9 of 19

SHD Legal Group, P.A.

499 NW 70TH AVE STE 309
Plantation, FL 33317 1619
Phone No: (954) 564-0071
Fax No: (954) 564-9252

Foreclosure - Foreclosure Services - Judicial - INVOICE

Seterus, Inc. Invoice #: 7
Invoice Status: Check Confirmed(Exc)
14523 SW Milliken Way Input By: ERivera
Beaverton, OR 97005 Date Submitted: 9/27/2018
Re: YOUNG MAURICE Invoice Date: 9/26/2018
16573SW19TH ST .
MIRAMAR, FL 33027 0000 Vendor Ref #:
Vendor Code: PI
Loan # a
Loan Type: FannieMae Payee Code: a
Inv.ID/Cat. 1D: Type: Judicial
Cost Center: Referral Date 9/5/2018
CONV-FN Case No:
GSE Code: F

GSE REO Rem. Code: Acquisition Date:

Paid in Full Date: N/A
. Foreclosure Removal N/A

Original Mortgage Amount: $345,303.00 HiType 1
Litigation Status Code: Class Code 1
Man Code: F

First Legal Action: N/A

Legal Action: 09/25/2018

Sale Date: N/A

Reason Sale Cancelled N/A
Invoice ID: FY
Asset Number: 01
Outsourcer:

SubmittedDate 1st Reviewed Date Last Reviewed Accepted Date Approved Date Chk Requested Chk Confirmed
9/27/2018 10/30/2018 10/30/2018 10/30/2018 10/30/2018 10/30/2018 10/31/2018

Fee Description(s) WIH Aff.Ind Item Date Qty Item Price Orig. Billed Adjust Net

Attorney Fees - Allowable 09/25/2018 1 $690.00 $690.00 $0.00 $690.00

Note: Foreclosure fee for Milestone 1st Legal filed

$690.00 $0.00 $690.00

Total: $690.00 $0.00 $690.00

Invoice Level Exceptions
Possible Duplicate Invoice, Possible Duplicate with Same Service Date

Invoice Level Comment
Approved

Execution Date Time: 01/02/2019 05:24:17 PM Pages: 1/2
Case 19-20485-PGH Doc 77-1 Filed 01/02/20 Page 10 of 19

Payment information

 

 

Requested Date Check/ACH# Payment Date Amount

10/30/2018 FP 10/30/2018 $690.00

Category Subcategory Trans Code Reason Code Caw Payee Seq Code Net Amount
Code

Attomey Fees Allowable 630 iz 7 $690.00

 

Excecution Date Time: 01/02/2019 05:24:17 PM Pages: 2/2

 
Case 19-20485-PGH Doc77-1 Filed 01/02/20 Page 11 of 19

SHD Legal Group, P.A.

499 NW 70TH AVE STE 309
Plantation, FL 33317 1619
Phone No: (954) 564-0071
Fax No: (954) 564-9252

Foreclosure - Foreclosure Services - Judicial - INVOICE

Seterus, Inc. Invoice #: 7
Invoice Status: Check Confirmed(Exc)
14523 SW Milliken Way Input By: ERivera
Beaverton, OR 97005 Date Submitted: 10/2/2018
Re: YOUNG MAURICE Invoice Date: 10/1/2018
16573SW19TH ST .
MIRAMAR, FL 33027 0000 Vendor Ref #:
Vendor Code: PI
Loan # a
Loan Type: FannieMae Payee Code: a
Inv.ID/Cat. 1D: Type: Judicial
Cost Center: Referral Date 9/5/2018
CONV-FN Case No:
GSE Code: F

GSE REO Rem. Code: Acquisition Date:
Paid in Full Date: N/A

. Foreclosure Removal N/A
Original Mortgage Amount: $345,303.00 HiType 1
Litigation Status Code: Class Code 1
Man Code: F

First Legal Action: N/A
Legal Action: 09/25/2018
Sale Date: N/A
Reason Sale Cancelled N/A
Invoice ID: FY
Asset Number: 01
Outsourcer:

SubmittedDate 1st Reviewed Date Last Reviewed Accepted Date Approved Date Chk Requested Chk Confirmed
10/2/2018 10/30/2018 10/30/2018 10/30/2018 10/30/2018 10/30/2018 10/31/2018

Cost Description(s) WI/H Aff.ind item Date Qty Item Price Orig. Billed Adjust Net

Filing Costs - Filing Fee Complaint 10/01/2018 1 $1,991.00 $1,991.00 $0.00 $1,991.00

Note: Check # 1001012029 Clerk of the Circuit Court, Broward County; Disbursement for Filing Fee 1440-170868

Filing Costs - Additional Court Filing Costs 10/01/2018 1 $5.00 $5.00 $0.00 $5.00
Note: Check # 1001012029 Clerk of the Circuit Court, Broward County; Disbursement for Filing Fee 1440-170868

$1,996.00 $0.00 $1,996.00

Total: $1,996.00 $0.00 $1,996.00

Invoice Level Exceptions

Invoice Level Comment
Approved

Execution Date Time: 01/02/2019 05:24:17 PM Pages: 1/2
 

Case 19-20485-PGH Doc77-1 Filed 01/02/20 Page 12 of 19

Payment information

 

Requested Date Check/ACH#

10/30/2018 FP

Category Subcategory

Filing Costs Additional Court Filing
Costs

Requested Date Check/ACH#

10/30/2018 Fo

Category Subcategory

Filing Costs — Filing Fee Complaint

Payment Date Amount
10/30/2018 $5.00
Trans Code Reason Code Caw Payee Seq Code
Code
630 Zz |
Payment Date Amount
10/30/2018 $1,991.00
Trans Code Reason Code Caw Payee Seq Code
Code
630 Zz |

Net Amount

$5.00

Net Amount

$1,991.00

 

Excecution Date Time: 01/02/2019 05:24:17 PM

Pages: 2/2

 
Case 19-20485-PGH Doc77-1 Filed 01/02/20 Page 13 of 19

SHD Legal Group, P.A.

499 NW 70TH AVE STE 309
Plantation, FL 33317 1619
Phone No: (954) 564-0071
Fax No: (954) 564-9252

 

 

Foreclosure - Foreclosure Services - Judicial - INVOICE
Seterus, Inc. Invoice #: 7
Invoice Status: Check Confirmed(Exc)
14523 SW Milliken Way Input By: ERivera
Beaverton, OR 97005 Date Submitted: 10/10/2018
Re: YOUNG MAURICE Invoice Date: 10/9/2018
16573SW19TH ST .
MIRAMAR, FL 33027 0000 Vendor Ref #:
Vendor Code: PI
Loan #: Pe
Loan Type: FannieMae Payee Code: a
Inv.ID/Cat. 1D: _ Type: Judicial
Cost Center: Referral Date 9/5/2018
CONV-FN Case No:
GSE Code: F Acquisition Date:
GSE REO Rem. Code: equistion Wale:
Paid in Full Date: N/A
. ; Foreclosure Removal N/A
Original Mortgage Amount: $345,303.00 HiType 1
Litigation Status Code: Class Code 1
Man Code: F
First Legal Action: N/A
Legal Action: 09/25/2018
Sale Date: N/A
Reason Sale Cancelled N/A
Invoice ID: FY
Asset Number: 01
Outsourcer:
SubmittedDate 1st Reviewed Date Last Reviewed Accepted Date Approved Date Chk Requested Chk Confirmed
10/10/2018 10/30/2018 10/30/2018 10/30/2018 10/30/2018 10/30/2018 10/31/2018
Fee Description(s) WIH Aff.Ind Item Date Qty Item Price Orig. Billed Adjust Net
Attorney Fees - Allowable 10/04/2018 1 $690.00 $690.00 $0.00 $690.00
Note: Foreclosure fee for Milestone Service Complete
$690.00 $0.00 $690.00
Cost Description(s) WIHH Aff.Ind item Date Qty Item Price Orig. Billed Adjust Net
Service Costs - Process 10/08/2018 1 $410.00 $410.00 $0.00 $410.00
Note: Payment to Firefly Legal, Inc.; Disbursement for Service of Process
$410.00 $0.00 $410.00
Total: $1,100.00 $0.00 $1,100.00
Invoice Level Exceptions
Execution Date Time: 01/02/2019 05:24:17 PM Pages: 1/3
Case 19-20485-PGH Doc77-1 Filed 01/02/20 Page 14 of 19

Invoice Level Comment
Approved

Execution Date Time: 01/02/2019 05:24:17 PM Pages: 2/3
 

Case 19-20485-PGH Doc 77-1 Filed 01/02/20 Page 15 of 19

Payment information

 

Requested Date Check/ACH#
10/30/2018 FP
Category Subcategory

Service Costs Process

Requested Date Check/ACH#
10/30/2018 Fe
Category Subcategory

Attorney Fees Allowable

Payment Date Amount
10/30/2018 $410.00
Trans Code Reason Code Caw Payee Seq Code
Code
630 mz |
Payment Date Amount
10/30/2018 $690.00
Trans Code Reason Code Caw Payee Seq Code
Code
630 | |

Net Amount

$410.00

Net Amount

$690.00

 

Excecution Date Time: 01/02/2019 05:24:17 PM

Pages: 3/3

 
Case 19-20485-PGH Doc 77-1 _ Filed 01/02/20

Page 16 of 19

ServiceLink Field Services LLC

P.O. Box 809395
Chicago, IL 60680

Phone No: (440) 633-4000

Fax No: (720) 566-8536

Property Insp. - Property Inspection Services - INVOICE

Seterus, Inc.

Invoice #:
Invoice Status:

Check Confirmed(Exc)

 

14523 SW Milliken Way Input By: Jacqueline DeFord
Beaverton, OR 97005 Date Submitted: 10/25/2018
Re: YOUNG MAURICE Invoice Date: 10/25/2018
16573SW19TH ST .
MIRAMAR, FL 33027 0000 Vendor Ref #: ne
Vendor Code: fs
Loan # a
Loan Type: FannieMae Payee Code: a
Inv. ID / Cat. ID: P| Type: Non Judicial
Cost Center: Order Date 10/10/2018
CONV-FN Case No: Order Complete Date 10/19/2018
GSE Code: F Acquisition Date:
GSE REO Rem. Code: cquistion ware:
Paid in Full Date: N/A
. ; Foreclosure Removal N/A

Original Mortgage Amount: $345,303.00 HiType 1
Litigation Status Code: Class Code 1
Man Code: F
Invoice ID: FY
Asset Number: 01
Outsourcer:

SubmittedDate 1st Reviewed Date Last Reviewed Accepted Date Approved Date Chk Requested Chk Confirmed

10/25/2018 11/7/2018 11/7/2018 11/8/2018
Cost Description(s) WI/H Aff.ind item Date Qty Item Price Orig. Billed Adjust Net
Property Services - Insp - Occupancy Inspection 10/19/2018 1 $15.00 $15.00 $0.00 $15.00
Note: Access Denied
$15.00 $0.00 $15.00
Total: $15.00 $0.00 $15.00

Invoice Level Exceptions

Invoice Level Comment
Requested Services

Execution Date Time: 01/02/2019 05:24:17 PM

Pages: 1/2
 

Case 19-20485-PGH Doc77-1 Filed 01/02/20 Page 17 of 19

Payment information

 

Requested Date Check/ACH# Payment Date Amount

11/07/2018 FP 11/07/2018 $15.00

Category Subcategory Trans Code Reason Code Caw Payee Seq Code Net Amount
Code

Property Insp - Occupancy 631 Zz 7 $15.00

Services Inspection

 

 

Excecution Date Time: 01/02/2019 05:24:17 PM Pages: 2/2
Case 19-20485-PGH Doc 77-1 _ Filed 01/02/20

Page 18 of 19

ServiceLink Field Services LLC

P.O. Box 809395
Chicago, IL 60680

Phone No: (440) 633-4000

Fax No: (720) 566-8536

Property Insp. - Property Inspection Services - INVOICE

 

Seterus, Inc. Invoice #: Po
Invoice Status: Submitted (Exc)
14523 SW Milliken Way Input By: Jacqueline DeFord
Beaverton, OR 97005 Date Submitted: 12/26/2018
Re: YOUNG MAURICE Invoice Date: 12/24/2018
16573SW19TH ST .
MIRAMAR, FL 33027 0000 Vendor Ref #: a
Vendor Code: fs
Loan #:
Loan Type: Conventional Payee Code: |
Inv. ID / Cat. ID: Fe Type: Non Judicial
Cost Center: Order Date 12/10/2018
CONV Case No: Order Complete Date 12/19/2018
GSE Code: oO Acquisition Date:
GSE REO Rem. Code: equistion Wale:
Paid in Full Date: N/A
. ; Foreclosure Removal N/A

Original Mortgage Amount: $345,303.00 HiType 1
Litigation Status Code: Class Code 01
Man Code: F
Invoice ID: FY
Asset Number: 01
Outsourcer:

SubmittedDate 1st Reviewed Date Last Reviewed Accepted Date Approved Date Chk Requested Chk Confirmed

12/26/2018
Cost Description(s) WH Aff.ind item Date Qty Item Price Orig. Billed Adjust Net
Property Services - Insp - Occupancy Inspection 12/19/2018 1 $15.00 $15.00 $0.00 $15.00
Note: Access Denied
$15.00 $0.00 $15.00
Total: $15.00 $0.00 $15.00

Invoice Level Exceptions

Invoice Level Comment
Requested Services

Execution Date Time: 01/02/2019 05:24:17 PM

Pages: 1/2
Case 19-20485-PGH Doc77-1 Filed 01/02/20 Page 19 of 19

Payment information

 

 

No checks have been confirmed.

 

Excecution Date Time: 01/02/2019 05:24:17 PM Pages: 2/2

 
